O’Brien, S.
Cross-applications for letters of administration c. t. a. are made first by an attorney who claims to be a creditor and, upon the hearing of his application, by the daughter of decedent and sole legatee under the will. The attorney asks that the decree appointing such administrator contain a provision directing the payment of his counsel fees. This latter application is denied as well as his application for letters which will be granted to the daughter and sole legatee. If an agreement as to fees cannot be arranged by said attorney and the administratrix, he may petition under section 231-a of the Surrogate’s Court Act for an order fixing his fees at which time his authority to act, the services _ rendered and compensation may be inquired into. Submit decree" on notice.